Citation Nr: 1328611	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, rated as 10 percent for limitation of motion and 20 percent for instability.

2.  Entitlement to an increased rating for a right knee disability, rated as 10 percent for limitation of motion and 20 percent for instability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1993 to October 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an April 2012 letter, the Veteran's representative indicated that the Veteran would like to testify at a Board videoconference hearing.  As such, one should be scheduled.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in the order that the request was received.  He, and his representative, should be notified of the date and time of the hearing, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


